Case 4:20-cv-00142-JHM-HBB Document 1 Filed 08/24/20 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO
                               (FILED ELECTRONICALLY)


                  4:20-CV-142-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.


AARON CHILDRESS                                                                  DEFENDANTS
2811 Hardinsburg Road
Cecilia, KY 42724-8758

AMY NICHOLE OLLER also known as
AMY N. CHILDRESS, as spouse of AARON CHILDRESS
1290 E. Hack Road
Brownsville, KY 42210-9213



                             COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note executed for value on November 1, 2013

by Heather Childress (not a defendant herein) and Aaron Childress also known as Aaron Scott

Childress, then husband and wife (“the Borrowers”). The principal amount of the Note was

$129,000.00, bearing interest at the rate of 3.5000 percent per annum, and payable in monthly
Case 4:20-cv-00142-JHM-HBB Document 1 Filed 08/24/20 Page 2 of 5 PageID #: 2




installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage recorded on November 1, 2013 in

Mortgage Book 20-Y, Page 274, in the Office of the Clerk of Grayson County, Kentucky.

Through the Mortgage, the Borrowers granted RHS a first mortgage lien against the real property

including all improvements, fixtures and appurtenances thereto at 240 Clark Lane, Leitchfield,

Grayson County, Kentucky (the “Property”). A copy of the Mortgage is attached as Exhibit B

and incorporated by reference as if set forth fully herein.

       5.      The Property is described in more detail as follows:

       A subdivision lot on the headwaters of Little Clifty Creek, Grayson County,
       Kentucky, more particularly described as follows:

       LOT NOS. 7 and 8 of Section IV, of LILAC ESTATES SUBDIVISION, as shown by
       plat of record in said subdivision in Plat Cabinet 1, Slide 105, records of the
       Grayson County Clerk's Office. This property is subject to the restrictions for Lilac
       Estates, Inc. now recorded in Plat Cabinet 1, Sheets 11 and 12 and all restrictions
       and easements of record. ALSO SUBJECT to the Amended Restrictions of Lilac
       Estates, Inc., now recorded in Plat Cabinet 1, Slide 295, Grayson County Clerk's
       Office.

       Being the same property conveyed to Heather Childress and Aaron Childress, her
       husband, by Deed dated November 1, 2013 and recorded November 1, 2013, of
       record in Deed Book 425, Page 409, in the Office of the Clerk of Grayson County,
       Kentucky; and

       THEREAFTER, Heather Childress, unmarried, conveyed her interest in the property to
       Aaron Childress, unmarried, by Quit Claim Deed dated July 10, 2017 and recorded July
       31, 2017, of record in Deed Book 461, Page 282, in the Office of the Clerk of Grayson
       County, Kentucky.

       6.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

                                                  2
Case 4:20-cv-00142-JHM-HBB Document 1 Filed 08/24/20 Page 3 of 5 PageID #: 3




        7.     Upon information and belief, after signing the Note and Mortgage, Heather

Childress and Aaron Childress were divorced on or about June 15, 2017. See Final Decree or

Final Judgment of Dissolution of Marriage recorded in Civil Action No. 17-Cl-00182 (Grayson

Cir. Ct).

        8.     By quit claim deed recorded July 31, 2017, Heather Childress, unmarried, quit-

claimed her title, right and interest in the Property to Aaron Childress, unmarried, and this deed

was recorded in Deed Book 461, page 282, in the Office of the Clerk of Grayson County,

Kentucky.

        9.     Upon information and belief, Aaron Scott Childress and Amy Nichole Oller

received a marriage license which is of record in Marriage Book 94, Page 23, in the Office of the

Clerk of Grayson County, Kentucky.

        10.    Defendant Aaron Childress has defaulted on the Note and Mortgage by failing to

make payments when due under the Note and Mortgage.

        11.    RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice of the

default, acceleration of the loan, intent to proceed with foreclosure, and opportunity for

administrative review.

        12.    In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        13.    As of March 10, 2020, RHS is owed the principal amount of $119,810.74 with

accrued interest of $10,236.42, late charges $131.94, and fees assessed of $9,327.69, for a total

unpaid balance of $139,506.79. Interest is accruing on the unpaid principal balance at the rate of
                                                 3
Case 4:20-cv-00142-JHM-HBB Document 1 Filed 08/24/20 Page 4 of 5 PageID #: 4




$12.3634 per day after March 10, 2020, until the date of entry of judgment, and interest

thereafter according to law, plus any additional costs, disbursements and expenses advanced by

the United States.

          14.    The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's liens thereon.

          15.    Defendant Amy Nichole Oller also known as Amy N. Childress may claim an

interest in the Property by virtue of her marriage to Aaron Childress. Any claim of Defendant

Amy Nichole Oller is inferior in rank and subordinate in priority to the United States’ first

mortgage lien on the Property, and the United States calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          16.    There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.     Judgment in favor of the United States and against the defendants in the Property

in the principal amount of $119,810.74 with accrued interest of $10,236.42, late charges

$131.94, and fees assessed of $9,327.69, for a total unpaid balance of $139,506.79 as of March

10, 2020. Interest is accruing on the unpaid principal balance at the rate of $12.3634 per day

after March 10, 2020, until the date of entry of judgment, and interest thereafter according to

law, plus any additional costs, disbursements and expenses advanced by the United States;

          b.     That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;


                                                   4
Case 4:20-cv-00142-JHM-HBB Document 1 Filed 08/24/20 Page 5 of 5 PageID #: 5




        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.



                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney


                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov




                                                    5
                  Case 4:20-cv-00142-JHM-HBB Document 1-1 Filed 08/24/20 Page 1 of 1 PageID #: 6


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            AARON CHILDRESS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAYSON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
✔1
u        U.S. Government                 u 3 Federal Question
                                                                                                          (For Diversity Cases Only)
                                                                                                                                    PTF     DEF
                                                                                                                                                                         and One Box for Defendant)
                                                                                                                                                                                        PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u                                    u                                 u 510 Motions to Vacate       u                                u 870 Taxes (U.S. Plaintiff      u
✔
    210 Land Condemnation                 441 Voting                                                     790 Other Labor Litigation                                        893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $139,506.79                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

8/24/2020                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 4:20-cv-00142-JHM-HBB Document 1-2 Filed 08/24/20 Page 1 of 3 PageID #: 7
Case 4:20-cv-00142-JHM-HBB Document 1-2 Filed 08/24/20 Page 2 of 3 PageID #: 8
Case 4:20-cv-00142-JHM-HBB Document 1-2 Filed 08/24/20 Page 3 of 3 PageID #: 9
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 1 of 7 PageID #: 10
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 2 of 7 PageID #: 11
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 3 of 7 PageID #: 12
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 4 of 7 PageID #: 13
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 5 of 7 PageID #: 14
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 6 of 7 PageID #: 15
Case 4:20-cv-00142-JHM-HBB Document 1-3 Filed 08/24/20 Page 7 of 7 PageID #: 16
Case 4:20-cv-00142-JHM-HBB Document 1-4 Filed 08/24/20 Page 1 of 4 PageID #: 17
Case 4:20-cv-00142-JHM-HBB Document 1-4 Filed 08/24/20 Page 2 of 4 PageID #: 18
Case 4:20-cv-00142-JHM-HBB Document 1-4 Filed 08/24/20 Page 3 of 4 PageID #: 19
Case 4:20-cv-00142-JHM-HBB Document 1-4 Filed 08/24/20 Page 4 of 4 PageID #: 20
